Exhibit 10.1
 
 
SETTLEMENT AND VOTING AGREEMENT




This settlement and voting agreement (this “Agreement”) is entered into this
26th day of February, 2009, by and between Optionable, Inc., a Delaware
corporation, (“Optionable”) and Mark Nordlicht (“Mr. Nordlicht”).
 
WHEREAS, Mr. Nordlicht holds a Promissory Note dated March 22, 2004 (the
“Original Note”);
 
WHEREAS, the Original Note is due and payable in full on March 22, 2014, and on
the date of this Agreement was neither payable nor in default;
 
WHEREAS, as of the date hereof, the outstanding balance of the Original Note is
$5,044,509.90.
 
WHEREAS, as of the date hereof, Mr. Nordlicht holds 8,190,150 shares of common
stock of Optionable (the “Shares”);
 
WHEREAS, Mr. Nordlicht desires a prepayment of the Original Note;
 
WHEREAS, as a condition to its willingness to prepay the Original Note,
Optionable has required Mr. Nordlicht to execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the parties hereto hereby agree as follows:
 
 
1.
Representations of Mr. Nordlicht

 
(a)           As of the date hereof, Mr. Nordlicht is the record and beneficial
owner of the Shares. For purposes of this Agreement, the term beneficial owner
shall have the meaning set forth in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”) and the rules and regulations
promulgated thereunder.
 
(b)           As of the date hereof, Mr. Nordlicht is not the record or
beneficial owner of any common stock of Optionable other than the Shares.
 
(c)           Other than as expressly required or permitted by this Agreement
and that certain Investor Rights Agreement, dated as of April 10, 2007, by and
among Optionable, NYMEX Holdings, Inc., and Mr. Nordlicht, Edward O’Connor and
Kevin Cassidy (the “NYMEX Agreement”), the Shares are free and clear of all
pledges, liens, proxies, claims, charges, security interests, preemptive rights,
voting trusts, voting agreements, options, rights of first offer or refusal and
any other encumbrances or arrangements whatsoever with respect to the ownership,
transfer or voting of the Shares in any such case that would, individually or in
the aggregate, reasonably be expected to materially impair the ability of Mr.
Nordlicht to perform his obligations under this Agreement or prevent or delay
the consummation of any of the transactions contemplated by this Agreement, and
there are no outstanding options, warrants or rights to purchase or acquire, or
agreements or arrangements relating to the voting of, any of the Shares other
than this Agreement.
 

--------------------------------------------------------------------------------


 
(d)           Neither the execution and delivery of this Agreement nor
compliance with the terms and provisions hereof on the part of Mr. Nordlicht
will breach any statutes or regulations of any governmental authority, domestic
or foreign, or will conflict with or will result in a breach of any of the
terms, conditions or provisions of any judgment, order, injunction, decree,
contract, agreement or instrument to which Mr. Nordlicht or any entity which
holds the Shares is a party or by which he/it or his/its assets may be bound, or
constitute a default thereunder or an event which with the giving of notice or
passage of time or both would constitute a default thereunder, or require the
consent of any person or entity which, in each of the foregoing cases, would
have any material adverse impact on Mr. Nordlicht’s ability to perform his
obligations hereunder.
 
(e)           Mr. Nordlicht acknowledges his receipt of and his opportunity to
review Optionable’s 2009 proxy statement and Optionable’s annual report to
stockholders for the fiscal year ended December 31, 2008.
 
2.           Representations of Optionable
 
Neither the execution and delivery of this Agreement nor compliance with the
terms and provisions hereof on the part of Optionable will (i) breach any
statutes or regulations of any governmental authority, domestic or foreign, or
will conflict with or will result in a breach of any of the terms, conditions or
provisions of any judgment, order, injunction, decree, contract, agreement or
instrument to which Optionable is a party or by which it or its assets may be
bound, or constitute a default thereunder or an event which with the giving of
notice or passage of time or both would constitute a default thereunder, or
require the consent of any person or entity which, in each of the foregoing
cases, would have any material adverse impact on Optionable’s ability to perform
its obligations hereunder, or (ii) violate its certificate of incorporation, as
amended, its by-laws, or any policy, procedure, charter or code of Optionable.
 
3.           Termination of the Original Note
 
(a)           Simultaneously with the execution and delivery of this Agreement,
including attached Annex B, Optionable is paying to Mr. Nordlicht a cash payment
equal to $2,575,000 (the “Settlement Payment”), of which $2,500,000 shall be for
settlement of the Original Note and $75,000 shall be in payment of the
Transaction Shares.
 
(b)           Upon the payment of the Settlement Payment, the Original Note
shall be deemed cancelled and paid in full.
 
(c)           Upon the payment of the Settlement Payment, Mr. Nordlicht
acknowledges and agrees that, as of the date hereof, he is not owed any money
from Optionable other than the reimbursement of legal fees in connection with
litigation against Mr. Nordlicht in his former capacity as an officer or
director of Optionable to the extent permitted under Optionable’s amended and
restated by-laws, certificate of incorporation, as amended, and applicable law.
 
4.      Transfer of Certain Shares
 
(a)           Simultaneously with the execution and delivery of this Agreement,
Mr. Nordlicht shall transfer and deliver to Optionable half the number of Shares
(the “Transaction Shares”) in the form of one or more stock certificates duly
endorsed in blank or accompanied by a duly executed stock power (and Optionable
shall promptly cause a new stock certificate to be issued to Mr. Nordlicht for
the balance of any excess shares).
 

--------------------------------------------------------------------------------


(b)           Except as expressly permitted in this Agreement, Mr. Nordlicht
covenants and agrees that from the date of this Agreement through August 26,
2010 (such period, the “Proxy Period”), Mr. Nordlicht shall not directly or
indirectly:
 
(i)           transfer (which term shall include, without limitation, any sale,
gift, pledge, transfer, encumbrance or other form of disposition of any kind or
nature whatsoever), without the prior written consent of Optionable, any of the
Shares except for a transfer in connection with a transaction in which control
of more than 50 percent of Optionable’s voting shares are acquired (including by
merger) by an independent third party;
 
(ii)           purchase, receive or obtain any shares, options, warrants or
swaps  in Optionable or any instrument that entitles Mr. Nordlicht to have a
voting interest in Optionable’s shares; or
 
(iii)           take any other action which would make any representations of
Mr. Nordlicht contained herein untrue or incorrect or have the effect of
preventing or disabling Mr. Nordlicht from performing his obligations under this
Agreement.
 
5.      Voting Agreement
 
(a)           During the Proxy Period, Mr. Nordlicht covenants and agrees to:
 
(i)           at any and all meetings of stockholders of Optionable, or at any
adjournment thereof, and at any time that stockholders of Optionable are
requested to vote their shares through the execution of an action by written
consent, Mr. Nordlicht shall vote, or cause to be voted, all shares entitled to
be voted by or on behalf of Mr. Nordlicht, including shares beneficially owned
or controlled by Mr. Nordlicht, at the time of the vote (all such shares, the
“Covered Shares”) in such manner directed by Optionable’s board of directors, in
the sole and absolute discretion of Optionable’s board of directors, including
without limitation to elect individuals to Optionable’s board of directors;
 
(ii)           deliver to Optionable upon request an irrevocable proxy,
substantially in the form of Annex A, authorizing the individual(s) designated
by Optionable’s board of directors to be the proxy or proxies for the Covered
Shares and authorizing the Covered Shares to be voted in such manner directed by
Optionable’s board of directors, in the sole and absolute discretion of
Optionable’s board of directors, including without limitation to elect
individuals to Optionable’s board of directors;
 
(iii)           execute a written consent with respect to the Covered Shares, if
stockholders of Optionable are requested to vote their shares through the
execution of an action by written consent, in such manner directed by
Optionable’s board of directors, in the sole and absolute discretion of
Optionable’s board of directors, including without limitation to elect
individuals to Optionable’s board of directors; and
 
(iv)           appear (in person or by proxy) at any annual or special meeting
of the stockholders of Optionable for the purpose of obtaining a quorum.
 
(b)           Notwithstanding anything to the contrary in the foregoing, Mr.
Nordlicht agrees to vote all Covered Shares for all of the nominees of
Optionable’s board of directors at Optionable’s annual meeting of stockholders
on March 31, 2009 by granting an irrevocable proxy to Mr. Peter J. Walsh and Mr.
Arthur B. Crozier, and each of them, and to any designee, if any, so appointed
by Optionable’s board of directors. Simultaneously with the execution and
delivery of this Agreement, Mr. Nordlicht shall execute and deliver the
irrevocable proxy attached as Annex B.
 

--------------------------------------------------------------------------------


(c)           Except as expressly permitted in this Agreement, Mr. Nordlicht
covenants and agrees that during the Proxy Period, Mr. Nordlicht shall not
directly or indirectly:
 
(i)           grant any proxy, right, power of attorney or other authorization
with respect to any of the Covered Shares;
 
(ii)           enter into any voting agreement, voting trust or other voting
arrangement with respect to any of the Covered Shares;
 
(iii)           permit any Covered Shares to become subject to any pledges,
liens, preemptive rights, security interests, claims, charges or other
encumbrances or arrangements other than the NYMEX Agreement;
 
(iv)           solicit or obtain, directly or indirectly, any proxies, power of
attorney or other authorization in or with respect to any shares in Optionable;
 
(v)           directly or indirectly, enter into any arrangement or agreement
including, without limitation, a voting agreement, options or swaps with respect
to any shares in Optionable; or
 
(vi)           propose or support an opposing slate of nominees or any
individual nominee for Optionable’s board of directors or encourage any person,
group or any entity to do so.
 
(d)           For the avoidance of doubt, Mr. Nordlicht’s obligations, covenants
and representations under this Agreement are not contingent upon Mr. Nordlicht’s
receipt of a proxy statement, an annual report or any similar documents.
 
6.      Power of Attorney
 
Mr. Nordlicht hereby grants to and appoints the designee(s) of Optionable’s
board of directors, or such other person as Optionable’s board of directors may
designate from time to time, as Mr. Nordlicht’s attorney-in-fact (with full
power of substitution), for and in the name, place and stead of Mr. Nordlicht
during the Proxy Period, to vote all Covered Shares at any meeting of the
stockholders of Optionable, or at any adjournment thereof or in any
circumstances upon which a vote, agreement, written consent or other approval is
sought. Mr. Nordlicht hereby authorizes and expressly instructs the designee(s)
of Optionable’s board of directors, or such other person as Optionable’s board
of directors may designate from time to time, to take all necessary actions and
execute and deliver all documents and proxies deemed necessary and appropriate
by Optionable’s board of directors to effectuate the matters in the foregoing
sentence during the Proxy Period.
 

--------------------------------------------------------------------------------


7.      Intervening Factors and Breach of Contract
 
(a)           In case of rescission of all or substantially all of the
Settlement Payment for any reason other than a material breach of this Agreement
by Mr. Nordlicht (a “Rescission”), Optionable covenants and agrees to hold a
special meeting of stockholders (the “Special Meeting”) within 90 to 120 days of
the rescission of the Settlement Payment for the purpose of electing new members
of Optionable’s board of directors. In the event of a Rescission, all
obligations of Mr. Nordlicht under Sections 4, 5 and 6 shall be rescinded in
full and, at the option of Mr. Nordlicht, (i) the Original Note shall be
reinstated in full, and all the terms and conditions of the Original Note shall
be in full force and effect, (ii) the release granted herein by Mr. Nordlicht to
the Optionable Parties and the provisions of Section 3(c) shall be void ab
initio and of no force and effect, (iii) Mr. Nordlicht shall have the right to
pursue any and all of his rights and/or remedies under applicable law or equity
regarding, without limitation, the Original Note, and (iv) Optionable shall
reissue to Mr. Nordlicht a number of shares equal to the Transaction Shares in
exchange for payment of $75,000 (to the extent not repaid as a result of the
Rescission).
 
(b)           In case of Rescission, Optionable further covenants and agrees
that it will cause its board of directors to promptly elect at least one
designee so appointed by Mr. Nordlicht to serve as an interim director of
Optionable until the Special Meeting. Notwithstanding anything to the contrary
in the foregoing sentence, the parties hereto agree that nothing in this
Agreement obligates Optionable’s board of directors to nominate such or any
other designee of Mr. Nordlicht to Optionable’s board of directors at the
Special Meeting or during any other election by Optionable’s stockholders.
 
(c)           Subject to the provisions of this paragraph (c), the parties
hereto agree that the Settlement Payment will be rescinded if Optionable
receives any written instructions to rescind all or substantially all of the
Settlement Payment from a governmental body or a regulatory agency, including,
but not limited to, the Securities and Exchange Commission, the Department of
Justice and the Commodity Futures Trading Commission, or an order from a
judicial authority or a court of competent jurisdiction demanding a
Rescission  or demanding a payment to a third party who objected to the
Settlement Payment (any of the foregoing, an “Intervening Act”).  In the event
of an Intervening Act, Optionable shall provide Mr. Nordlicht with prompt
notice, and Optionable shall reasonably cooperate to afford Mr. Nordlicht, at
his sole cost and expense, the opportunity to expeditiously satisfy the
governmental body or regulatory agency that rescission of the Settlement Payment
is not required.  If Mr. Nordlicht is not successful in expeditiously satisfying
the governmental body or regulatory agency, Mr. Nordlicht covenants and agrees
that he will promptly deliver the Settlement Payment to Optionable in
immediately available funds.  In the event of a rescission under this paragraph
(c), the provisions of paragraphs (a) and (b) of this Section 7 shall apply.
 
(d)           Mr. Nordlicht agrees that the Settlement Payment will be rescinded
in the event that any of the terms in Section 3, Section 4, Section 5 and
Section 6 of this Agreement are found to be unenforceable under, or in
contravention of, any law or regulation, in each case which would materially
adversely affect Optionable’s rights under this Agreement. Mr. Nordlicht further
agrees that the Settlement Payment will be rescinded in the event of a material
breach of this Agreement by or on behalf of Mr. Nordlicht, including but not
limited to any breach of the terms in Section 3, Section 4, Section 5 and
Section 6 of this Agreement, in each case which would materially adversely
affect Optionable’s rights under this Agreement. Mr. Nordlicht covenants and
agrees that he, upon receiving notice from Optionable of the occurrence of any
of the foregoing event discussed in this paragraph (d), will promptly deliver
the Settlement Payment to Optionable in immediately available funds.  In the
event of a rescission under this paragraph (d), the provisions of paragraphs (a)
and (b) of this Section 7 shall apply.
 

--------------------------------------------------------------------------------


(e)           For the avoidance of doubt, a Rescission as defined in paragraph
(a) above also shall be triggered when both of the following occur: (i)
Optionable is subject to any insolvency proceedings of any nature, whether
voluntary or involuntary, and (ii) Mr. Nordlicht is required to refund or return
or otherwise is held liable for all or substantially all of the Settlement
Payment to Optionable.
 
8.      SEC Filings.
 
Promptly after the execution and delivery of this Agreement, each of the parties
hereto shall file all the schedules or amendments to schedules with the SEC as
may be required in connection with this Agreement and the transactions effected
hereby.
 
9.      Release of Claims relating to the Transaction Shares and the Original
Note; Indemnification by Optionable.
 
(a)           Mr. Nordlicht hereby irrevocably and unconditionally releases and
forever discharges Optionable and each of Optionable’s directors, officers,
employees, stockholders, agents, attorneys and representatives (collectively,
the “Optionable Parties”) from any and all manner of action, claims, suits,
causes of action, rights, dues, accounts, bonds, bills, debts, sums of money,
contracts, controversies, omissions, agreements, promises, variances,
trespasses, damages, liabilities, losses, costs, expenses, reimbursements,
indemnities, executions, judgments and demands whatsoever, in law, admiralty, or
equity which Mr. Nordlicht ever had, now has, or hereafter can, shall or may
have against any of the Optionable Parties, whether or not now known, for, upon,
or by reason of any matter, cause, or thing whatsoever related to the transfer
of the Transaction Shares under this Agreement (including if the future value
thereof far exceeds the market value on the date hereof) or the Original Note,
but excluding only those obligations of Optionable under this Agreement (the
"Nordlicht Released Claims”). Mr. Nordlicht hereby covenants not to commence,
prosecute, pursue or give any aid in connection with any action or proceeding
against any of the Optionable Parties with respect to any of the Nordlicht
Released Claims.
 
(b)           Nothing in this Agreement precludes Mr. Nordlicht from seeking
from Optionable full indemnification, including the reimbursement of legal fees
in connection with litigation against Mr. Nordlicht in his former capacity as an
officer or director of Optionable to the extent permitted under Optionable’s
amended and restated by-laws, certificate of incorporation, as amended, and
applicable law. Optionable will not amend (and represents that it has not
amended), directly or indirectly, the indemnification provisions of the amended
and restated by-laws and certificate of incorporation, as amended (as filed with
the SEC on December 22, 2004 as exhibits 3(i) and 3(ii) to its registration
statement on Form SB-2), in any way that would adversely affect Mr. Nordlicht’s
rights to indemnification.
 
(c)           Simultaneously with the execution and delivery of this Agreement,
Optionable is paying to Mr. Nordlicht a cash payment equal to $97,906.93 for the
reimbursement of legal fees through December 31, 2008 in connection with
litigation against Mr. Nordlicht in his former capacity as an officer or
director of Optionable.
 

--------------------------------------------------------------------------------


MR. NORDLICHT EXPRESSLY ACKNOWLEDGES THAT THE CONSIDERATION SET FORTH HEREIN
CONSTITUTES ADEQUATE AND SUFFICIENT CONSIDERATION FOR THE FOREGOING RELEASE.
 
10.           Specific Performance.
 
Each party to this Agreement acknowledges that it will be impossible to measure
in money the damages under this Agreement of a party if the other party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the party other than the failing party will not have an adequate remedy at law
or in damages. Accordingly, each party hereto agrees that injunctive relief or
any other equitable remedy, in addition to remedies at law or in damages, is the
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the party other than the failing party has an adequate
remedy at law or in damages. Each party hereto agrees that it will not seek, and
agrees to waive any requirement for, the securing or posting of a bond in
connection with the other party’s seeking or obtaining such equitable relief.
 
11.            Enforcement and Litigation Expenses.
 
(a)           In the event that any of the Optionable Parties prevails in a
litigation initiated to remedy Mr. Nordlicht’s breach of any of the terms of
this Agreement, Mr. Nordlicht agrees to reimburse Optionable for all losses,
costs, damages, fees and expenses resulting therefrom, including attorney’s
fees.
 
(b)           In the event that Mr. Nordlicht prevails in a litigation initiated
to remedy Optionable’s breach of any of the terms of this Agreement, Optionable
agrees to reimburse Mr. Nordlicht for all losses, costs, damages, fees and
expenses resulting therefrom, including attorney’s fees.
 
12.           Wire Instructions
 
All payments to Mr. Nordlicht required under this Agreement shall be by bank
check or wire transfer of immediately available funds. If by wire transfer, then
to:
 
13.           Non-disparagement.
 
(a)           Each party agrees not to disclose or cause to be disclosed any
negative, adverse or derogatory comment or information about any of the other
party unless any of the parties are engaged in a proxy contest or are soliciting
proxies in opposition to the other.
 
(b)           Optionable agrees to provide Mr. Nordlicht or his counsel the
opportunity to review any public announcement with respect to this Agreement by
means of a press release, in a Form 8-K or otherwise. Mr. Nordlicht agrees that
Optionable’s writing, filing and release of any such public announcement shall
be made at Optionable’s sole discretion. For the avoidance of doubt, Optionable
does not need to obtain Mr. Nordlicht’s or his counsel’s consent to write, file
and release any public announcement.
 

--------------------------------------------------------------------------------


14.            Notices.
 
All notices and other communications hereunder shall be in writing and shall be
deemed given upon receipt by the parties at the following addresses or facsimile
number (or at such other address or number for a party as shall be specified by
like notice):
 

 
(a) If to Optionable:
   
 
Optionable, Inc.

 
95 Croton Avenue, Suite 32

 
Ossining, New York 10562

 
Attention: Thomas F. Burchill



 
With a copy to (which shall not constitute notice):

 
 
McCormick & O’Brien

 
42 West 38th Street

 
Seventh Floor

 
New York, NY 10018

 
Attention:  Charles F. McCormick

 
Facsimile No.: (212) 504-9574



 
(b) If to Mr. Nordlicht:

 
 
With a copy to (which shall not constitute notice):

 
Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
 
New York, NY 10178-0061

Atttention:  Jeffrey N. Ostrager
Facsimile No.: (212) 697-1559


15.            Governing Law.
 
This Agreement is executed and delivered within the State of New York and it is
expressly agreed that it shall be construed in accordance with the laws of the
State of New York.
 
16.           Severability.
 
Except as expressly stated otherwise in this Agreement, this Agreement shall be
deemed severable; the invalidity or unenforceability of the balance of this
Agreement or of any other term hereof, which shall remain in full force and
effect. If any of the provisions hereof are determined to be invalid or
unenforceable, the parties, except as expressly stated otherwise in this
Agreement., shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible.
 

--------------------------------------------------------------------------------


17.            Entire Agreement and Modification.
 
This Agreement sets forth the entire agreement and understanding between the
parties and may not be orally changed, altered, modified or amended in any
respect.  To effect any change, modification, alteration or amendment, the same
must be in writing signed by both parties hereto expressly indicating that such
writing is intended to be a change, alteration, modification or amendment to
this Agreement.
 
18.            Successors, Assigns.
 
This Agreement shall inure to the benefit of and shall be binding upon the
heirs, executors, administrators, personal representatives, successors and
assigns of the parties hereto, and their respective Related Parties.  None of
the parties hereto shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other parties and any such
attempted assignment shall be void and of no force or effect.
 
19.            Headings.
 
All section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
20.           Counterparts.
 
This Agreement may be executed in separate original or facsimile counterparts,
all of which shall be considered on and the same agreement and shall become
effective when such counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.
 
21.           Representation by Counsel.
 
EACH PARTY HAS CAREFULLY READ AND FULLY UNDERSTANDS THE PROVISIONS OF THIS
AGREEMENT INCLUDING THE WAIVER OF CLAIMS AGAINST EACH OTHER.   EACH PARTY HAS
BEEN REPRESENTED BY LEGAL COUNSEL OF ITS CHOICE IN CONNECTION WITH ITS ENTERING
INTO THIS AGREEMENT.  NO PARTY HAS RELIED UPON ANY OTHER REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH
PARTY SHALL BEAR AND PAY ALL LEGAL COSTS AND EXPENSES INCURRED BY THEM OR ON
THEIR BEHALF IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT AND THE
EXECUTION AND COMPLETION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
22.           Further Assurances and Representations.
 
(a) Each of the parties hereto represents that he or it has all requisite power
and authority (or capacity) necessary to execute and deliver this Agreement and
to consummate the transactions contemplated herein.
 
(b) Optionable hereby represents that the execution, delivery and performance by
Optionable of this Agreement have been duly authorized by all necessary
corporate actions on the part of Optionable.
 

--------------------------------------------------------------------------------


(c) Each of the parties hereby represents that this Agreement has been duly
executed and delivered by such party and this Agreement constitutes a valid and
binding agreement by such party against the other party in accordance with its
terms.
 
(d) Each party shall, at any time and from time to time after the date of this
Agreement, upon the request of the other party, do, execute, acknowledge and
deliver and cause to be done, executed, acknowledged or delivered, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney or
assurances as may be reasonably required to effect and confirm the agreements
contained herein.
 






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


OPTIONABLE, INC.




By: /s/ Thomas F. Burchill

--------------------------------------------------------------------------------

Thomas F. Burchill
President and Chief Executive Officer




MARK NORDLICHT




By: /s/ Mark Nordlicht

--------------------------------------------------------------------------------

Mark Nordlicht
 






[Settlement and Voting Agreement Signature Page]
 

--------------------------------------------------------------------------------


ANNEX A





--------------------------------------------------------------------------------


FORM OF IRREVOCABLE PROXY




Mr. Mark Nordlicht (“Mr. Nordlicht”) is a party to the Settlement and Voting
Agreement, dated February 26, 2009 (the “Agreement”), by and between Mr. Mark
Nordlicht and Optionable, Inc. a Delaware corporation (“Optionable”).


Mr. Nordlicht hereby revokes any proxies previously granted with respect to any
Covered Shares (as defined in the Agreement) and appoints the individual(s)
designated by the board of directors of Optionable as attorney-in-fact and proxy
of Mr. Nordlicht to attend any and all meetings of stockholders of Optionable
(or any adjournment or postponement thereof) and to vote all Covered Shares in
accordance with the terms of the Agreement, whether at a meeting of stockholders
or through the execution of an action by written consent.


This proxy has been granted pursuant to the Agreement and is irrevocable during
the Proxy Period (as defined in the Agreement).


Dated: [*]




MARK NORDLICHT




By ________________________
Mark Nordlicht





--------------------------------------------------------------------------------


ANNEX B
 
 

 

--------------------------------------------------------------------------------


OPTIONABLE, INC.


IRREVOCABLE PROXY
FOR ANNUAL MEETING OF STOCKHOLDERS-MARCH 31, 2009


THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS


The undersigned is a party to the Settlement and Voting Agreement, dated
February 26, 2009 (the “Agreement”), by and between the undersigned and
Optionable, Inc., a Delaware corporation (“Optionable”).


The undersigned hereby appoints Peter J. Walsh and Arthur B. Crozier, and each
of them, as proxies for the undersigned, with full power of substitution, to act
and to vote all shares of common stock of Optionable held by the undersigned at
the annual meeting of stockholders of Optionable. to be held on March 31, 2009
(the “Annual Meeting”) at 95 Croton Avenue, Suite 32, Ossining, New York, or at
any adjournment or postponement thereof.


The undersigned hereby revokes any proxy or proxies hereto previously given and
acknowledges his receipt of and his opportunity to review Optionable’s 2009
proxy statement and notice of the Annual Meeting, dated February 18, 2009, and
Optionable’s 2008 annual report.


This proxy has been granted pursuant to the Agreement and is irrevocable.


This proxy, when properly executed and returned, will be voted in the manner
directed below by the undersigned stockholder. If this proxy is properly
executed and returned but no direction is made, this proxy will be voted for all
the nominees for director in proposal 1. Whether or not direction is made, this
proxy, when properly executed, will be voted in the discretion of the proxy
holders upon such other business as may properly come before the Annual Meeting
or any adjournment or postponement thereof.


The Board of Directors of Optionable recommends a vote “for” all of the nominees
below.


Proposal 1: Election of Directors
 

 
For
Withhold
     
01 - Marc-Andre Boisseau
x  o       
02 - Thomas F. Burchill
x  o       
03 - Edward O’Connor
x  o       
04 - Andrew Samaan
x  o 

 
Date:  February 26, 2009




MARK NORDLICHT




By: __________________________
Mark Nordlicht
 
 